Citation Nr: 0801059	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from 
May 28, 2002 to March 20, 2006, and in excess of 20 percent 
from March 20, 2006 for a right knee disorder.

2.  Entitlement to an initial compensable evaluation for left 
quadriceps biopsy residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served from April to July 1987 and from July 1989 
to September 1992.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO).  
This decision had confirmed and continued the 10 percent 
evaluation assigned to the service-connected right knee 
disability.  It also granted service connection for left 
quadriceps biopsy residuals, which were awarded a 
noncompensable evaluation.  In June 2006, a rating action was 
issued that increased the evaluation assigned to the right 
knee disability to 20 percent, effective March 20, 2006, the 
date of the VA examination.

In May 2007, the veteran and his wife testified at a personal 
hearing before the undersigned at the RO.  A transcript of 
the hearing has been included in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his personal hearing, the veteran stated that he had 
received treatment over the prior year from a private 
physician for his knee.  He claimed that he had submitted a 
release to VA to obtain these records; however, the Board can 
find no such authorization in the claims folder.  Despite 
this, it is found that another attempt should be made to 
obtain these records prior to a final determination of the 
veteran's claims.

The veteran was last examined by VA in March 2006.  The 
veteran and his wife argued at the personal hearing that his 
right knee and left quadriceps biopsy residuals had worsened 
since that time.  For example, he has stated that he has 
grinding, popping, and give way that were not noted on past 
examinations.  Moreover, the examination reports in the file 
do show that the veteran has a scar resulting from the 
biopsy, which he now claims is tender to touch.  However, 
these examinations also show muscle spasms and fasciculation.  
What is unclear is whether these symptoms are etiologically 
related to the biopsy residuals.  This must be clarified 
before a final decision can be made.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VA Form 21-4142, 
Authorization and Consent to Release 
Information to the VA, and request that he 
return this form to VA authorizing the 
release of the records held by the private 
physician who has treated him since 2006 
for his right knee and left quadriceps 
biopsy residuals.  Once this authorization 
is received, contact the named physician 
and request the records.  If the records 
are not available, it should be so stated, 
in writing, for inclusion in the claims 
folder.

2.  The veteran must be afforded VA 
orthopedic, including muscle, examination.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the examination, and the examiner 
must indicate in the examination report 
that the claims folder was so reviewed.  

The examiner should fully describe the 
degree of limitation of motion of the 
joint or joints affected by any 
degenerative changes.  Any limitation of 
motion must be objectively confirmed by 
clinical findings such as swelling, muscle 
spasm, or satisfactory evidence of painful 
motion.  Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present in the right knee.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and the 
degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40 (2007).  It should be indicated 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2007).

The examination of the muscles must 
indicate whether there is any muscle group 
involvement in the left lower extremity 
that can be etiologically related to the 
left quadriceps biopsy residuals.  If such 
a relationship is identified, the examiner 
must specifically indicate which muscle 
groups are affected and the degree to 
which they are so affected (mild, 
moderate, moderately severe, or severe).  

The examiner must indicate whether any 
left quadriceps scar is painful on 
examination, is unstable, or has caused 
limitation of function of an affected 
part.  

All special studies deemed necessary must 
be conducted.  A complete rationale for 
all opinions expressed must be provided.

3.  Once the above-requested development 
has been completed, the veteran's claims 
for an increased evaluation for the right 
knee disability and for an initial 
compensable evaluation for left quadriceps 
biopsy residuals must be readjudicated.  
If either claim remains denied, the 
veteran and his representative must be 
provided with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



